In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Budd, J.), dated December 28, 2007, which denied his objections to an order of the same court (Raimondi, S.M.), dated October 10, 2007, denying his petition for a downward modification of child support.
Ordered that the appeal is dismissed, without costs or disbursements.
It is the appellant’s obligation to assemble a proper record on appeal (see Galarraga v City of New York, 54 AD3d 308, 311 [2008]; Sultan v Sultan, 295 AD2d 498 [2002]). Here, the appellant seeks review of a Family Court order denying his objections to an order issued by a Support Magistrate, which denied his petition for a downward modification of his child support obligation. However, the record filed by the appellant does not contain, among other things, the order issued by the Support Magistrate denying his petition, his objections thereto, his original petition for a downward modification in child support, or documentary evidence to which the order on appeal refers. These omissions “inhibit the court’s ability to render an informed decision on the merits of the appeal” (Garnerville Holding Co. v IMC Mgt., 299 AD2d 450, 450 [2002]). Accordingly, the appeal must be dismissed (see Fernald v Vinci, 13 AD3d 333 [2004]; Garnerville Holding Co. v IMC Mgt., 299 AD2d 450 [2002]; Matison v County of Nassau, 290 AD2d 494 [2002]). Rivera, J.P., Angiolillo, Garni and McCarthy, JJ., concur.